Citation Nr: 1409587	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-32 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a left fifth toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel




INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) in the United States Army from April to May 1976 and from January to April 1979.  The Appellant also had subsequent service in the Alabama National Guard through June 2000, including periods of ACDUTRA.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Appellant's service connection claims for degenerative disc disease of the lumbar spine and for hyperdactylia of the left fifth toe.  The Appellant disagreed with the RO's determinations and perfected an appeal as to both issues.

This case was previously before the Board in December 2011, when it was remanded for additional development.  The Board remanded the case again in February 2013 for further evidentiary development.  With respect to the claim of entitlement to service connection for a left fifth toe disability, the Board finds that there has not been substantial compliance with the February 2013 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Appellant's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left fifth toe disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  




FINDING OF FACT

The probative evidence of record is at least in equipoise regarding whether the Appellant's low back disability is related to his ACDUTRA service.


CONCLUSION OF LAW

The Appellant's degenerative disc disease was incurred in ACDUTRA service.  38 U.S.C.A. §§ 101, 106, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the Appellant's claim for entitlement to service connection for degenerative disc disease.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Service Connection

The Appellant contends that his current degenerative disc disease is related to a period of ACDUTRA service during June 1999.  He has claimed that a preexisting back condition he had prior to that period of service was aggravated by an incident he suffered during that time.  He, therefore, believes that service connection is warranted.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With specific regard to National Guard service, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  To establish a claim based on ACDUTRA and INACDUTRA, there must be evidence of both a worsening of the disability during the period of service and that the worsening was caused by the period of service.

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

With respect to the first Hickson element, a current disability, the record shows that the Appellant has degenerative disc disease, as noted in the March 2013 VA examination report.  The first Hickson element is accordingly met.

With respect to the second Hickson element, an in-service disease and injury, the Appellant reported in a February 2007 statement that he aggravated his back disability during a period of ACDUTRA in June 1999, while loading a military truck at the Armory Unit.  While the record contains no service personnel records that corroborate the Appellant's claimed aggravation of his back condition, private treatment records from September 1999 indicate the Appellant's forward flexion and lateral and rotational bending decreased between his previous treatment in August 1998 and September 1999, suggesting an aggravation of his condition.  In the absence of any evidence to the contrary, and resolving reasonable doubt in the Appellant's favor, the Board finds that the second Hickson element is satisfied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

With respect to crucial third Hickson element, the question presented in this case, i.e., the relationship, if any, between the Appellant's degenerative disc disease and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Of record is a March 2013 VA examiner addendum opinion.  The examiner stated that the Appellant's degenerative disc disease was not as likely as not caused by the Appellant's performance of duties during ACDUTRA.  While the examiner did not select the Disability Questionnaire (DBQ) box indicating that the Appellant's degenerative disc disease was aggravated by service, she opined that it was reasonable to believe that the disease was aggravated by the physical duties the Appellant performed during his active duty periods in 1999.  In support of that opinion, the examiner cited to the Appellant's contemporaneous private treatment records, which indicated he was diagnosed and treated for severe lumbar degenerative disc disease with painful limited range of motion.  The record contains no evidence to the contrary.  In the absence of conflicting evidence, and resolving all reasonable doubt in favor of the Appellant, the Board concludes that the third Hickson element is satisfied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

Thus, the Board concludes that the evidence for and against the claim for service connection for degenerative disc disease is at least in approximate balance.  In other words, the Board finds, based on this record, that the Appellant's degenerative disc disease is as likely the result of his ACDUTRA service as it is the result of some other factor or factors.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Appellant in this case, as the law requires, and grant service connection for a degenerative disc disease.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for degenerative disc disease is granted.


REMAND

With respect to the Appellant's claim of entitlement to service connection for a left fifth toe disability, the development actions requested in the Board's February 2013 remand were not fully completed.  A remand by the Board confers on the Appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the February 2013 remand, the Board directed the VA examiner to review the evidence of record, including private medical opinions from Doctors B.W. and. C.V., and determine whether it was at least as likely as not that the Appellant had any left fifth toe disability, to include arthritis, hammertoe deformity, onychocryptosis and status post excision of a pyogenic granuloma that was caused or aggravated by wearing combat boots during his period of active service in 1976 and 1979.  The examiner was requested to specifically comment upon the diagnoses and findings of Doctors B.W. and C.V. and discuss to what extent those diagnoses and findings were consistent with the May 2012 VA examination.

In March 2013, an addendum opinion was obtained from a different VA examiner.  However, the Board finds that the March 2013 addendum opinion is inadequate and therefore does not substantially comply with the February 2013 remand directive to provide an adequate VA examination report.  Although the March 2013 addendum opinion noted that the examiner reviewed the Appellant's claims file, the examiner did not specifically comment on the diagnoses and findings from Doctors B.W. and C.V., nor did the examiner provide a rationale to support the opinion that the Appellant's left fifth toe disability was not caused or aggravated by his wearing combat boots during his periods of ACDUTRA in 1976 and 1979.  Consequently, there has not been substantial compliance with the Board's prior remands and the case must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request that the Appellant provide or authorize the release of any medical records related to the treatment of his left fifth toe disability.  After obtaining authorization from the Appellant, request copies of any outstanding treatment records from any treatment provider identified by the Appellant.  If VA is unable to obtain such records, the Appellant should be accorded the opportunity to furnish such records directly to VA.  All records obtained should be incorporated into the claims file.
2.  After completing the foregoing, forward the Appellant's claims file to the VA examiner who authored the March 2013 addendum opinion (or an appropriate substitute if that examiner is unavailable).  Alternatively, if a new examiner determines that another examination would be helpful, the Appellant should be scheduled for a new examination.

The examiner must review all pertinent documents in the claims file, to include this REMAND and the private medical opinions of Doctors B.W. and C.V. and indicate such has been done.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Appellant has any left fifth toe disability, to include arthritis, hammertoe deformity, onychocryptosis and status post excision of a pyogenic granuloma, that was caused or aggravated by wearing combat boots during his periods of ACDUTRA service in 1976 and 1979.

The examiner must specifically comment upon the diagnoses and findings of Doctors B.W. and C.V. and discuss to what extent such are in agreement or disagreement with the findings in the May 2012 VA examination report.  Any and all testing deemed necessary should be scheduled and performed.  The rationale for all opinions and conclusions should be provided.

The VA examiner is reminded that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
3.  After ensuring compliance with and completion of the above steps, and undertaking any other development deemed necessary, review all evidence of record and readjudicate the Appellant's claim.  If the claim is denied, provide the Appellant and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims file should be returned to the Board for further appellate review, if warranted.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


